Title: To John Adams from David Tappan, 17 August 1799
From: Tappan, David
To: Adams, John



Sir,
Cambridge—Aug. 17. 1799

I beg leave to present you with two setts of discourses on our late national Fast, the authors of which are among our first clergymen for piety, patriotism, & usefulness. Having read these sermons with much pleasure, I expressed to the writers a wish, that they might be presented to our beloved Chief Magistrate. They felt themselves restrained by modesty & delicacy from directly offering them to his acceptance; but requested me to present them in my own name, & appeared delighted with the opportunity of thus testifying their respect to Him, & of contributing in the least degree to comfort & strengthen him amidst the duties & trials of his arduous station. I feel a double satisfaction in thus introducing two of my worthy friends to your notice, & offering a new tribute of regard to our common political Head.
I am, Sir, with great respect / your most humble servt.

D. Tappan.